UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2016 Item 1: Schedule of Investments Vanguard Explorer Fund Schedule of Investments As of January 31, 2016 Market Value Shares ($000) Common Stocks (95.8%) 1 Consumer Discretionary (17.8%) DSW Inc. Class A 2,857,660 68,612 * LKQ Corp. 1,963,735 53,806 * IMAX Corp. 1,570,217 48,771 * DreamWorks Animation SKG Inc. Class A 1,886,330 48,366 * Ulta Salon Cosmetics & Fragrance Inc. 253,830 45,986 * Tumi Holdings Inc. 2,537,812 43,879 Bloomin' Brands Inc. 2,412,600 42,607 National CineMedia Inc. 2,674,791 41,834 New York Times Co. Class A 3,036,226 40,139 Cheesecake Factory Inc. 733,448 35,426 Texas Roadhouse Inc. Class A 924,215 34,039 Cinemark Holdings Inc. 1,120,130 33,033 * ServiceMaster Global Holdings Inc. 780,810 32,958 Tractor Supply Co. 366,015 32,323 * Grand Canyon Education Inc. 852,228 32,086 Lennar Corp. Class A 758,685 31,979 * Sally Beauty Holdings Inc. 1,160,175 31,974 *,^ lululemon athletica Inc. 508,309 31,551 MDC Partners Inc. Class A 1,597,287 31,211 HSN Inc. 651,480 30,659 Brunswick Corp. 768,814 30,637 La-Z-Boy Inc. 1,413,700 30,310 * Michaels Cos. Inc. 1,342,495 29,266 * Tenneco Inc. 765,600 29,254 * CarMax Inc. 619,920 27,388 Chico's FAS Inc. 2,592,800 26,939 CalAtlantic Group Inc. 822,554 26,725 *,^ 2U Inc. 1,181,436 23,853 *,2 MarineMax Inc. 1,395,788 23,603 Hanesbrands Inc. 765,155 23,391 * G-III Apparel Group Ltd. 470,995 23,248 Service Corp. International 944,610 22,850 Carter's Inc. 224,998 21,874 * Buffalo Wild Wings Inc. 142,510 21,704 * Burlington Stores Inc. 379,925 20,413 * Urban Outfitters Inc. 860,540 19,689 * Shutterfly Inc. 472,590 19,683 Sonic Corp. 668,071 19,628 * Five Below Inc. 520,835 18,349 Wolverine World Wide Inc. 1,082,508 18,305 Dunkin' Brands Group Inc. 450,158 17,718 Ross Stores Inc. 312,400 17,576 * Bright Horizons Family Solutions Inc. 249,760 17,526 * Hibbett Sports Inc. 529,959 17,043 *,^ Mattress Firm Holding Corp. 457,085 16,684 * Jarden Corp. 302,822 16,065 * Boyd Gaming Corp. 890,338 15,857 * Express Inc. 881,454 14,949 * Live Nation Entertainment Inc. 650,110 14,758 Callaway Golf Co. 1,658,471 14,445 * Netflix Inc. 147,200 13,519 Polaris Industries Inc. 168,513 12,443 * Krispy Kreme Doughnuts Inc. 783,617 11,488 * Gentherm Inc. 269,810 10,795 Oxford Industries Inc. 152,744 10,671 * Chuy's Holdings Inc. 276,167 9,442 Lithia Motors Inc. Class A 109,500 8,384 * Steven Madden Ltd. 252,796 8,163 Foot Locker Inc. 110,400 7,459 Aaron's Inc. 321,598 7,358 Leggett & Platt Inc. 173,000 7,181 Tribune Publishing Co. 737,129 6,885 Monro Muffler Brake Inc. 103,072 6,777 Harman International Industries Inc. 91,000 6,769 American Eagle Outfitters Inc. 449,000 6,573 * Carrols Restaurant Group Inc. 440,700 5,888 * Red Robin Gourmet Burgers Inc. 92,636 5,719 ^ Outerwall Inc. 166,321 5,622 * O'Reilly Automotive Inc. 21,300 5,557 PetMed Express Inc. 299,800 5,402 Cato Corp. Class A 133,800 5,396 * MSG Networks Inc. 302,700 5,294 * American Axle & Manufacturing Holdings Inc. 403,300 5,170 Ruth's Hospitality Group Inc. 317,400 5,158 Cooper Tire & Rubber Co. 140,400 5,119 * Penn National Gaming Inc. 354,900 5,015 * Isle of Capri Casinos Inc. 387,600 4,907 * Kona Grill Inc. 301,564 4,903 * Pinnacle Entertainment Inc. 160,100 4,889 * NVR Inc. 2,890 4,771 Churchill Downs Inc. 33,810 4,671 * Cabela's Inc. 110,987 4,669 Expedia Inc. 45,995 4,647 * ZAGG Inc. 498,950 4,600 Nexstar Broadcasting Group Inc. Class A 99,700 4,507 * Potbelly Corp. 415,600 4,447 * Crocs Inc. 480,879 4,429 ^ World Wrestling Entertainment Inc. Class A 231,300 4,140 * Skechers U.S.A. Inc. Class A 142,225 4,009 * Nautilus Inc. 192,400 3,748 Libbey Inc. 221,200 3,539 Vail Resorts Inc. 28,000 3,500 ClubCorp Holdings Inc. 285,000 3,411 * Francesca's Holdings Corp. 184,000 3,354 * Deckers Outdoor Corp. 66,875 3,308 Jack in the Box Inc. 41,100 3,191 Interpublic Group of Cos. Inc. 140,000 3,142 * Diamond Resorts International Inc. 168,900 3,111 * Under Armour Inc. Class A 35,749 3,054 * Madison Square Garden Co. Class A 19,400 2,989 * Helen of Troy Ltd. 32,900 2,940 * MCBC Holdings Inc. 223,926 2,826 * Strayer Education Inc. 51,300 2,739 * BJ's Restaurants Inc. 62,252 2,670 Cracker Barrel Old Country Store Inc. 20,100 2,638 * JAKKS Pacific Inc. 331,483 2,470 Pool Corp. 29,132 2,462 Visteon Corp. 32,900 2,200 * Ascena Retail Group Inc. 290,730 2,146 * Smith & Wesson Holding Corp. 93,500 2,016 Big Lots Inc. 51,700 2,005 Caleres Inc. 70,300 1,890 Children's Place Inc. 28,300 1,842 * Denny's Corp. 196,300 1,839 Tupperware Brands Corp. 39,500 1,834 Hooker Furniture Corp. 63,300 1,817 * Dorman Products Inc. 40,314 1,746 * Tile Shop Holdings Inc. 111,500 1,685 * Select Comfort Corp. 78,300 1,649 Sturm Ruger & Co. Inc. 26,200 1,542 Nutrisystem Inc. 72,300 1,432 * Dave & Buster's Entertainment Inc. 39,000 1,415 AMC Entertainment Holdings Inc. 64,400 1,404 Tower International Inc. 57,800 1,331 * Performance Sports Group Ltd. 185,000 1,323 DR Horton Inc. 47,000 1,293 *,^ GoPro Inc. Class A 112,500 1,288 Dick's Sporting Goods Inc. 32,800 1,282 Group 1 Automotive Inc. 23,300 1,250 Bassett Furniture Industries Inc. 41,700 1,247 *,^ Hemisphere Media Group Inc. Class A 85,560 1,232 * Skullcandy Inc. 372,000 1,183 * Bojangles' Inc. 70,800 1,028 * Asbury Automotive Group Inc. 20,300 956 Culp Inc. 34,100 863 Brinker International Inc. 14,599 726 *,^ Jamba Inc. 53,500 692 Entravision Communications Corp. Class A 70,600 527 * Gray Television Inc. 37,700 496 Williams-Sonoma Inc. 9,400 486 * VOXX International Corp. Class A 79,241 340 Cablevision Systems Corp. Class A 7,600 243 Consumer Staples (2.2%) Greencore Group plc 7,698,340 42,764 * TreeHouse Foods Inc. 475,760 37,756 ^ Sanderson Farms Inc. 439,800 35,721 * Performance Food Group Co. 911,135 21,321 * Monster Beverage Corp. 104,300 14,084 * United Natural Foods Inc. 255,400 8,944 Casey's General Stores Inc. 61,300 7,401 ^ Cal-Maine Foods Inc. 123,000 6,208 * WhiteWave Foods Co. Class A 161,600 6,100 Dean Foods Co. 289,200 5,778 * Boston Beer Co. Inc. Class A 29,957 5,370 Ingredion Inc. 35,500 3,576 * Natural Grocers by Vitamin Cottage Inc. 183,700 3,308 Inter Parfums Inc. 121,000 3,249 PriceSmart Inc. 40,260 3,082 * Herbalife Ltd. 59,600 2,754 * USANA Health Sciences Inc. 18,700 2,373 Ingles Markets Inc. Class A 51,300 1,968 *,^ Pilgrim's Pride Corp. 81,486 1,807 * Blue Buffalo Pet Products Inc. 49,100 836 Natural Health Trends Corp. 41,200 822 B&G Foods Inc. 14,200 517 ^ Coty Inc. Class A 20,800 512 * SUPERVALU Inc. 69,000 314 Energy (2.5%) Patterson-UTI Energy Inc. 2,124,550 30,551 Core Laboratories NV 304,585 29,971 ^ Veresen Inc. 4,496,600 25,614 Ensco plc Class A 2,085,600 20,397 Energen Corp. 565,660 19,951 * Diamondback Energy Inc. 206,310 15,587 Superior Energy Services Inc. 1,366,163 14,085 Cabot Oil & Gas Corp. 616,940 12,802 * Gulfport Energy Corp. 330,975 9,780 ^ RPC Inc. 698,350 8,708 * Matador Resources Co. 511,920 8,206 * Dril-Quip Inc. 132,360 7,762 * RigNet Inc. 506,261 7,386 * Rice Energy Inc. 596,500 6,961 Oceaneering International Inc. 184,300 6,239 ^ US Silica Holdings Inc. 306,654 5,719 ^ Range Resources Corp. 176,300 5,211 * Carrizo Oil & Gas Inc. 185,000 5,019 * Forum Energy Technologies Inc. 330,900 3,709 Western Refining Inc. 68,200 2,244 *,^ Southwestern Energy Co. 241,065 2,143 Atwood Oceanics Inc. 302,725 1,856 CVR Energy Inc. 52,000 1,821 *,^ Bonanza Creek Energy Inc. 608,575 1,735 * Par Pacific Holdings Inc. 53,947 1,290 *,^ Basic Energy Services Inc. 295,000 679 Teekay Corp. 55,600 381 Financials (8.7%) Nasdaq Inc. 1,082,367 67,107 * MGIC Investment Corp. 8,537,057 56,515 MarketAxess Holdings Inc. 444,950 51,717 Assured Guaranty Ltd. 1,716,440 40,817 Assurant Inc. 450,083 36,596 * Affiliated Managers Group Inc. 265,176 35,584 PacWest Bancorp 951,226 34,919 Zions Bancorporation 1,378,500 31,264 MFA Financial Inc. 4,857,005 30,842 Redwood Trust Inc. 2,594,020 27,938 ^ Financial Engines Inc. 1,035,250 27,921 First American Financial Corp. 734,380 25,241 WisdomTree Investments Inc. 2,086,969 25,044 Solar Capital Ltd. 1,397,895 22,674 ^ LPL Financial Holdings Inc. 659,532 20,063 * First BanCorp 7,702,259 20,026 FactSet Research Systems Inc. 98,650 14,867 *,2 eHealth Inc. 1,380,405 14,480 * SVB Financial Group 136,800 13,861 *,^ Encore Capital Group Inc. 592,186 13,573 Opus Bank 393,724 12,989 National Storage Affiliates Trust 743,469 12,929 PrivateBancorp Inc. 343,286 12,918 STAG Industrial Inc. 720,900 12,205 Evercore Partners Inc. Class A 265,180 11,978 Investment Technology Group Inc. 664,078 11,429 * PRA Group Inc. 309,456 9,206 Extra Space Storage Inc. 101,500 9,205 MSCI Inc. Class A 133,400 9,183 * Customers Bancorp Inc. 345,300 8,667 Cardinal Financial Corp. 430,109 8,202 Lazard Ltd. Class A 220,000 7,918 Lamar Advertising Co. Class A 135,900 7,625 Bank of the Ozarks Inc. 169,301 7,507 QTS Realty Trust Inc. Class A 161,046 7,440 * Hilltop Holdings Inc. 458,900 7,329 Wintrust Financial Corp. 165,255 6,956 CoreSite Realty Corp. 100,400 6,440 State Bank Financial Corp. 329,679 6,350 * Walker & Dunlop Inc. 222,800 5,338 Gaming and Leisure Properties Inc. 200,300 5,224 Ryman Hospitality Properties Inc. 106,500 5,000 * INTL. FCStone Inc. 176,500 4,976 DuPont Fabros Technology Inc. 137,700 4,567 BGC Partners Inc. Class A 463,000 4,236 * Pacific Premier Bancorp Inc. 201,000 4,126 Yadkin Financial Corp. 169,975 3,950 * LendingTree Inc. 50,800 3,743 * Cowen Group Inc. Class A 1,269,703 3,631 OM Asset Management plc 304,900 3,448 * KCG Holdings Inc. Class A 328,800 3,360 CBOE Holdings Inc. 50,200 3,344 ^ Universal Insurance Holdings Inc. 143,020 2,680 *,^ Credit Acceptance Corp. 12,417 2,222 Investar Holding Corp. 128,006 1,994 Hancock Holding Co. 80,990 1,940 * Texas Capital Bancshares Inc. 54,000 1,928 RLJ Lodging Trust 98,700 1,805 Heritage Insurance Holdings Inc. 90,700 1,798 James River Group Holdings Ltd. 44,000 1,492 Omega Healthcare Investors Inc. 44,000 1,395 *,^ World Acceptance Corp. 46,876 1,357 * Regional Management Corp. 92,000 1,220 *,^ Impac Mortgage Holdings Inc. 91,480 1,208 Federal Realty Investment Trust 7,800 1,176 Sovran Self Storage Inc. 9,600 1,082 Kearny Financial Corp. 71,207 861 CyrusOne Inc. 21,100 778 Jones Lang LaSalle Inc. 5,200 732 Legg Mason Inc. 20,800 637 CubeSmart 16,000 501 Morningstar Inc. 5,600 450 HCI Group Inc. 11,900 396 Universal Health Realty Income Trust 7,000 356 * Realogy Holdings Corp. 4,900 161 Health Care (17.4%) * Globus Medical Inc. 2,820,718 70,377 West Pharmaceutical Services Inc. 1,189,765 68,078 * Ligand Pharmaceuticals Inc. 594,853 59,468 * Insulet Corp. 1,628,026 54,018 * Allscripts Healthcare Solutions Inc. 3,691,020 50,862 * ICON plc 714,628 47,216 * athenahealth Inc. 327,083 46,380 * ABIOMED Inc. 505,583 43,141 * Cepheid 1,408,660 41,485 * Surgical Care Affiliates Inc. 935,200 39,905 * LifePoint Health Inc. 568,771 39,695 * WellCare Health Plans Inc. 490,740 37,286 Cooper Cos. Inc. 270,444 35,469 ResMed Inc. 613,194 34,768 * Acadia Healthcare Co. Inc. 497,895 30,387 * Align Technology Inc. 454,755 30,078 * Sirona Dental Systems Inc. 258,645 27,491 Kindred Healthcare Inc. 2,693,129 26,016 * Alkermes plc 766,142 24,524 *,2 Imprivata Inc. 2,087,332 24,317 * QIAGEN NV 1,051,000 23,868 * Molina Healthcare Inc. 424,072 23,286 * Medidata Solutions Inc. 542,401 23,177 * Charles River Laboratories International Inc. 311,675 23,136 * Alnylam Pharmaceuticals Inc. 335,583 23,135 * Bruker Corp. 1,032,750 23,061 * Bio-Rad Laboratories Inc. Class A 180,240 23,000 *,^ PTC Therapeutics Inc. 917,627 21,858 * Hologic Inc. 613,300 20,815 * LDR Holding Corp. 1,092,639 20,072 * INC Research Holdings Inc. Class A 466,756 19,664 * NuVasive Inc. 417,610 19,260 * AMN Healthcare Services Inc. 655,935 18,478 Universal Health Services Inc. Class B 159,910 18,012 * Akorn Inc. 688,864 17,904 * Nektar Therapeutics 1,312,000 17,896 Teleflex Inc. 130,500 17,708 * Illumina Inc. 112,100 17,706 * Neogen Corp. 327,650 17,097 * Spectranetics Corp. 1,406,562 16,949 * Jazz Pharmaceuticals plc 127,765 16,449 * Team Health Holdings Inc. 385,495 15,755 * Ionis Pharmaceuticals Inc. 397,760 15,485 * Masimo Corp. 412,987 15,177 * Cynosure Inc. Class A 415,730 15,049 * Pacira Pharmaceuticals Inc. 250,914 14,909 * Medivation Inc. 448,645 14,671 * Cerner Corp. 246,500 14,300 * IDEXX Laboratories Inc. 199,100 13,965 * Inogen Inc. 410,848 13,657 * Acceleron Pharma Inc. 441,000 13,539 * Luminex Corp. 614,225 11,787 * Centene Corp. 188,835 11,719 CONMED Corp. 308,297 11,389 *,^ Cempra Inc. 587,000 10,114 * Ultragenyx Pharmaceutical Inc. 178,400 10,017 * Zeltiq Aesthetics Inc. 426,890 9,912 * HMS Holdings Corp. 809,955 9,760 * Endologix Inc. 1,219,441 8,695 * Intuitive Surgical Inc. 16,000 8,654 * United Therapeutics Corp. 65,300 8,044 * Mettler-Toledo International Inc. 25,009 7,824 * Quintiles Transnational Holdings Inc. 120,100 7,306 * Tetraphase Pharmaceuticals Inc. 1,278,541 6,955 * NxStage Medical Inc. 358,305 6,779 * HealthEquity Inc. 312,525 6,735 * Sage Therapeutics Inc. 196,291 6,591 DENTSPLY International Inc. 108,700 6,401 * Prestige Brands Holdings Inc. 135,700 6,335 * Myriad Genetics Inc. 162,500 6,333 Chemed Corp. 45,100 6,328 * Amsurg Corp. 79,300 5,804 * DexCom Inc. 80,800 5,759 * Emergent BioSolutions Inc. 154,900 5,669 * ExamWorks Group Inc. 205,000 5,629 * PRA Health Sciences Inc. 128,700 5,544 * Evolent Health Inc. Class A 560,412 5,531 * ICU Medical Inc. 54,400 5,236 * Intersect ENT Inc. 291,898 5,205 * Horizon Pharma plc 283,835 4,967 * Cross Country Healthcare Inc. 344,400 4,959 * Quidel Corp. 290,563 4,951 * Atara Biotherapeutics Inc. 267,839 4,848 * Bluebird Bio Inc. 115,116 4,761 * Cardiovascular Systems Inc. 560,000 4,732 * DBV Technologies SA ADR 181,780 4,725 *,^ Adeptus Health Inc. Class A 99,085 4,675 * Neurocrine Biosciences Inc. 109,169 4,645 * TESARO Inc. 132,378 4,572 * Revance Therapeutics Inc. 220,363 4,568 *,^ Novadaq Technologies Inc. 398,206 4,384 *,^ Juno Therapeutics Inc. 153,472 4,233 *,^ OvaScience Inc. 642,874 3,632 * LHC Group Inc. 90,900 3,447 *,^ AAC Holdings Inc. 191,000 3,411 * Repligen Corp. 152,573 3,380 * Enanta Pharmaceuticals Inc. 129,000 3,315 * Amedisys Inc. 90,100 3,221 * Anika Therapeutics Inc. 72,600 2,731 * Rigel Pharmaceuticals Inc. 975,600 2,683 * PharMerica Corp. 87,513 2,598 *,^ Esperion Therapeutics Inc. 173,000 2,574 * Infinity Pharmaceuticals Inc. 388,800 2,414 * Natus Medical Inc. 65,000 2,293 Quality Systems Inc. 173,100 2,269 * PAREXEL International Corp. 34,700 2,219 * Orexigen Therapeutics Inc. 1,148,300 2,101 * Array BioPharma Inc. 626,200 1,935 * Merrimack Pharmaceuticals Inc. 284,000 1,752 * Amphastar Pharmaceuticals Inc. 132,000 1,591 * Cytokinetics Inc. 189,800 1,462 * Spectrum Pharmaceuticals Inc. 286,700 1,422 Utah Medical Products Inc. 25,070 1,413 * Peregrine Pharmaceuticals Inc. 1,396,779 1,369 *,^ Insys Therapeutics Inc. 76,400 1,326 *,^ Inovio Pharmaceuticals Inc. 190,100 1,270 * Sucampo Pharmaceuticals Inc. Class A 93,700 1,185 Phibro Animal Health Corp. Class A 34,700 1,164 * NewLink Genetics Corp. 44,500 1,084 * Heska Corp. 27,900 1,042 * Zafgen Inc. 154,597 1,028 * iRadimed Corp. 52,233 1,016 * Raptor Pharmaceutical Corp. 231,500 949 * OraSure Technologies Inc. 170,000 930 LeMaitre Vascular Inc. 60,800 888 * ImmunoGen Inc. 103,700 880 * Exact Sciences Corp. 128,518 844 * Capital Senior Living Corp. 40,600 744 *,^ Northwest Biotherapeutics Inc. 310,600 659 * SciClone Pharmaceuticals Inc. 73,300 586 * Threshold Pharmaceuticals Inc. 1,787,307 572 * Civitas Solutions Inc. 21,600 520 * Corcept Therapeutics Inc. 100,300 366 * Sorrento Therapeutics Inc. 55,700 292 * Veeva Systems Inc. Class A 11,900 287 * Chimerix Inc. 24,475 189 * RTI Surgical Inc. 43,200 139 Industrials (18.2%) * Clean Harbors Inc. 1,891,654 83,819 * Advisory Board Co. 1,297,083 59,367 John Bean Technologies Corp. 1,217,303 55,765 HEICO Corp. Class A 1,141,839 52,981 MSC Industrial Direct Co. Inc. Class A 808,806 52,419 * WageWorks Inc. 1,152,283 51,553 Waste Connections Inc. 727,130 43,606 * Genesee & Wyoming Inc. Class A 858,999 42,589 Owens Corning 886,000 40,924 GATX Corp. 957,100 39,222 ManpowerGroup Inc. 500,240 38,193 Curtiss-Wright Corp. 523,700 36,135 * Teledyne Technologies Inc. 424,543 34,494 Watts Water Technologies Inc. Class A 695,669 34,276 * Swift Transportation Co. 2,043,870 33,336 CEB Inc. 543,211 32,039 *,^ Generac Holdings Inc. 1,109,942 31,545 * On Assignment Inc. 815,361 31,514 * Stericycle Inc. 245,745 29,575 * WESCO International Inc. 723,679 29,222 Landstar System Inc. 501,680 28,801 Acuity Brands Inc. 136,990 27,731 * Armstrong World Industries Inc. 697,905 26,995 * AerCap Holdings NV 844,600 25,938 2 H&E Equipment Services Inc. 2,181,292 25,412 Equifax Inc. 236,010 24,970 Watsco Inc. 210,805 24,498 * RBC Bearings Inc. 407,194 24,159 Tennant Co. 437,173 23,655 Carlisle Cos. Inc. 267,375 22,374 Heartland Express Inc. 1,283,146 22,006 AMETEK Inc. 467,665 22,004 Pentair plc 466,285 21,971 * Hub Group Inc. Class A 719,614 21,927 Advanced Drainage Systems Inc. 947,152 21,387 JB Hunt Transport Services Inc. 290,585 21,126 * TrueBlue Inc. 903,025 20,625 * Middleby Corp. 225,936 20,416 * IHS Inc. Class A 193,605 20,255 * Proto Labs Inc. 365,922 20,122 Kennametal Inc. 1,123,492 19,886 AO Smith Corp. 274,170 19,151 * Trex Co. Inc. 491,690 18,468 Apogee Enterprises Inc. 425,059 16,909 Ryder System Inc. 316,520 16,829 * Hawaiian Holdings Inc. 472,532 16,638 Forward Air Corp. 372,104 16,060 * JetBlue Airways Corp. 717,700 15,294 * TASER International Inc. 937,423 14,427 Kaman Corp. 350,827 13,977 * Verisk Analytics Inc. Class A 179,600 13,111 * Sensata Technologies Holding NV 352,882 12,951 * Kirby Corp. 244,713 12,395 Wabtec Corp. 193,541 12,377 Woodward Inc. 266,901 12,328 Orbital ATK Inc. 133,000 12,001 * TriNet Group Inc. 732,461 10,840 ^ Ritchie Bros Auctioneers Inc. 457,147 10,460 Donaldson Co. Inc. 367,662 10,361 Albany International Corp. 275,600 9,348 * Rush Enterprises Inc. Class A 484,433 9,253 Flowserve Corp. 233,765 9,033 Mobile Mini Inc. 344,400 8,927 Huntington Ingalls Industries Inc. 68,000 8,696 * United Rentals Inc. 166,831 7,993 * Saia Inc. 371,551 7,947 * Spirit AeroSystems Holdings Inc. Class A 186,000 7,886 Herman Miller Inc. 232,700 5,962 Greenbrier Cos. Inc. 227,100 5,873 Knight Transportation Inc. 237,580 5,814 General Cable Corp. 492,700 5,774 Cintas Corp. 67,100 5,765 * Wabash National Corp. 512,200 5,665 Global Brass & Copper Holdings Inc. 266,756 5,524 BWX Technologies Inc. 184,300 5,518 * Quanta Services Inc. 289,770 5,419 FreightCar America Inc. 283,100 5,393 * Astronics Corp. 167,011 5,384 Alaska Air Group Inc. 75,948 5,347 * American Woodmark Corp. 76,700 5,292 * Roadrunner Transportation Systems Inc. 664,856 5,266 Aircastle Ltd. 281,000 4,825 Pitney Bowes Inc. 235,400 4,609 Celadon Group Inc. 570,898 4,533 * Echo Global Logistics Inc. 198,500 4,369 West Corp. 221,600 4,013 Exponent Inc. 77,544 3,979 Lennox International Inc. 32,400 3,882 Harsco Corp. 550,100 3,543 Comfort Systems USA Inc. 122,000 3,457 * Lydall Inc. 115,822 3,272 * Meritor Inc. 475,200 3,246 * DXP Enterprises Inc. 198,198 3,108 Allison Transmission Holdings Inc. 123,600 2,940 Deluxe Corp. 49,209 2,751 Insteel Industries Inc. 110,000 2,696 * Spirit Airlines Inc. 63,500 2,654 * YRC Worldwide Inc. 236,500 2,445 *,^ Virgin America Inc. 79,200 2,443 Graco Inc. 33,600 2,442 Robert Half International Inc. 48,200 2,110 KAR Auction Services Inc. 61,582 2,058 *,^ Power Solutions International Inc. 169,200 2,022 Kimball International Inc. Class B 204,257 1,969 Heidrick & Struggles International Inc. 72,300 1,906 Interface Inc. Class A 109,400 1,848 * HD Supply Holdings Inc. 64,800 1,702 Steelcase Inc. Class A 96,800 1,235 * Vectrus Inc. 57,900 1,144 * FTI Consulting Inc. 32,075 1,087 * PAM Transportation Services Inc. 39,151 1,011 * Ply Gem Holdings Inc. 98,200 979 * Aerojet Rocketdyne Holdings Inc. 57,900 952 Barrett Business Services Inc. 18,000 705 * Astronics Corp. Class B 21,286 686 * Commercial Vehicle Group Inc. 189,300 587 * Rexnord Corp. 34,900 571 * USA Truck Inc. 33,900 548 * Hudson Technologies Inc. 175,507 521 B/E Aerospace Inc. 12,100 489 Information Technology (23.0%) * Cadence Design Systems Inc. 5,129,641 100,336 *,2 Cardtronics Inc. 2,306,636 71,067 *,^ Demandware Inc. 1,590,814 67,498 * Euronet Worldwide Inc. 833,213 66,465 * Ultimate Software Group Inc. 370,929 65,146 * First Solar Inc. 794,568 54,555 * Alliance Data Systems Corp. 226,818 45,316 * Electronics For Imaging Inc. 1,071,810 44,352 Power Integrations Inc. 893,155 42,094 * CoStar Group Inc. 233,292 40,912 * SPS Commerce Inc. 601,586 39,272 * WNS Holdings Ltd. ADR 1,344,594 38,576 Convergys Corp. 1,545,537 37,773 *,^ SunPower Corp. Class A 1,460,310 37,150 * TiVo Inc. 4,489,790 35,829 * Ruckus Wireless Inc. 4,221,700 35,505 * Cavium Inc. 610,506 35,269 Teradyne Inc. 1,742,845 33,863 SS&C Technologies Holdings Inc. 507,841 32,649 * Entegris Inc. 2,743,916 31,994 * WEX Inc. 440,570 31,990 * Red Hat Inc. 432,600 30,304 * Ciena Corp. 1,492,940 26,530 * Acxiom Corp. 1,326,515 24,806 * Trimble Navigation Ltd. 1,279,600 24,683 * Super Micro Computer Inc. 825,602 24,586 * M/A-COM Technology Solutions Holdings Inc. 630,867 24,288 * Gigamon Inc. 927,085 24,243 FLIR Systems Inc. 801,510 23,436 * Verint Systems Inc. 631,690 23,126 * Manhattan Associates Inc. 392,606 22,634 * Gartner Inc. 256,406 22,536 Heartland Payment Systems Inc. 236,982 21,821 *,^ Stratasys Ltd. 1,305,275 21,276 * Guidewire Software Inc. 383,627 21,115 * Proofpoint Inc. 418,253 21,063 * Infoblox Inc. 1,297,700 20,945 * comScore Inc. 521,010 20,075 * VeriFone Systems Inc. 815,385 19,072 Methode Electronics Inc. 731,715 19,068 Intersil Corp. Class A 1,452,495 18,882 * Tyler Technologies Inc. 118,300 18,580 * Mellanox Technologies Ltd. 387,600 17,616 * F5 Networks Inc. 181,505 17,022 MAXIMUS Inc. 308,194 16,448 * Silicon Laboratories Inc. 359,188 16,379 Belden Inc. 379,360 16,206 * ON Semiconductor Corp. 1,798,614 15,396 * Aspen Technology Inc. 473,430 15,358 * Fleetmatics Group plc 341,641 14,831 * Radware Ltd. 1,080,500 14,435 * Microsemi Corp. 445,800 14,132 *,^ Mobileye NV 510,467 13,849 * Pandora Media Inc. 1,407,300 13,679 Cognex Corp. 414,243 13,359 * Zebra Technologies Corp. 217,425 13,132 Brooks Automation Inc. 1,312,883 12,512 * Bankrate Inc. 1,077,595 12,328 Monolithic Power Systems Inc. 195,947 12,260 * Bottomline Technologies de Inc. 425,360 12,259 * Genpact Ltd. 510,935 12,222 * Imperva Inc. 232,400 11,983 * SolarWinds Inc. 197,871 11,862 *,^ Cimpress NV 150,662 11,830 Microchip Technology Inc. 262,100 11,745 * Fortinet Inc. 396,000 11,143 MercadoLibre Inc. 112,700 11,072 * Integrated Device Technology Inc. 407,636 10,387 * BroadSoft Inc. 298,800 10,222 * Palo Alto Networks Inc. 67,900 10,150 * HubSpot Inc. 249,000 10,107 National Instruments Corp. 348,485 9,932 Atmel Corp. 1,221,780 9,848 * Progress Software Corp. 380,000 9,838 * Qlik Technologies Inc. 386,552 9,679 Solera Holdings Inc. 176,561 9,580 * Finisar Corp. 741,500 9,417 * ChannelAdvisor Corp. 755,170 9,236 Littelfuse Inc. 87,500 8,916 * RealPage Inc. 457,114 8,818 * PROS Holdings Inc. 707,797 8,692 * PTC Inc. 284,534 8,425 *,^ Shutterstock Inc. 277,481 8,016 *,2 Information Services Group Inc. 2,069,275 7,925 CDW Corp. 205,200 7,890 * Perficient Inc. 412,500 7,858 * Tableau Software Inc. Class A 96,900 7,775 * Virtusa Corp. 171,000 7,647 * GoDaddy Inc. Class A 249,800 7,616 * Envestnet Inc. 319,900 7,502 * Descartes Systems Group Inc. 409,258 7,285 * II-VI Inc. 342,766 7,130 * Semtech Corp. 349,177 7,018 * Synchronoss Technologies Inc. 224,900 6,891 FEI Co. 92,300 6,687 * Constant Contact Inc. 206,653 6,532 * EPAM Systems Inc. 86,600 6,486 Booz Allen Hamilton Holding Corp. Class A 222,641 6,299 * Wix.com Ltd. 307,562 6,280 * LinkedIn Corp. Class A 31,062 6,147 *,^ InvenSense Inc. 704,400 5,783 CSG Systems International Inc. 164,500 5,748 * ANSYS Inc. 64,800 5,715 * IPG Photonics Corp. 69,729 5,636 * Cvent Inc. 211,575 5,588 Jabil Circuit Inc. 278,400 5,543 EarthLink Holdings Corp. 909,200 5,382 * OSI Systems Inc. 98,000 5,372 Ingram Micro Inc. 183,700 5,180 * Qualys Inc. 194,500 5,055 * Barracuda Networks Inc. 460,883 4,876 * Akamai Technologies Inc. 106,700 4,868 * LivePerson Inc. 856,525 4,848 Leidos Holdings Inc. 103,600 4,778 * Paylocity Holding Corp. 150,213 4,675 * Unisys Corp. 466,762 4,584 * Brightcove Inc. 819,100 4,538 * Cirrus Logic Inc. 128,800 4,472 * Diodes Inc. 233,750 4,472 Broadridge Financial Solutions Inc. 83,200 4,456 Hackett Group Inc. 299,400 4,422 *,^ VASCO Data Security International Inc. 280,700 4,351 * Rackspace Hosting Inc. 205,230 4,148 *,^ Advanced Micro Devices Inc. 1,847,200 4,064 * CyberArk Software Ltd. 89,700 3,909 * Extreme Networks Inc. 1,378,900 3,806 * Synaptics Inc. 49,400 3,622 * AVG Technologies NV 181,817 3,431 *,^ Allot Communications Ltd. 685,200 3,419 DST Systems Inc. 31,896 3,362 * Applied Micro Circuits Corp. 600,000 3,336 * Cree Inc. 116,500 3,265 * FireEye Inc. 229,700 3,236 * A10 Networks Inc. 515,652 3,053 * Sykes Enterprises Inc. 102,600 3,021 QAD Inc. Class A 159,812 2,958 *,^ Square Inc. 335,600 2,943 * Jive Software Inc. 842,882 2,933 * MicroStrategy Inc. Class A 16,500 2,846 Jack Henry & Associates Inc. 35,000 2,841 *,^ Rapid7 Inc. 214,619 2,812 Science Applications International Corp. 63,000 2,685 *,^ Fitbit Inc. Class A 160,400 2,663 Avnet Inc. 64,200 2,563 * Blackhawk Network Holdings Inc. 67,600 2,548 Travelport Worldwide Ltd. 219,900 2,395 TeleTech Holdings Inc. 89,279 2,385 * Plexus Corp. 65,500 2,289 *,^ Match Group Inc. 166,300 2,087 Global Payments Inc. 35,000 2,063 *,^ Care.com Inc. 341,386 2,045 * NeuStar Inc. Class A 79,100 1,944 NIC Inc. 85,811 1,698 * Interactive Intelligence Group Inc. 69,900 1,669 * Inphi Corp. 59,810 1,660 * Nimble Storage Inc. 251,300 1,651 * ARRIS International plc 62,632 1,595 * Teradata Corp. 63,000 1,533 * Web.com Group Inc. 79,400 1,495 * MaxLinear Inc. 96,400 1,483 * Travelzoo Inc. 181,221 1,470 Total System Services Inc. 36,400 1,462 * Rudolph Technologies Inc. 110,000 1,409 * WebMD Health Corp. 25,300 1,293 * ShoreTel Inc. 153,200 1,258 Monotype Imaging Holdings Inc. 49,773 1,241 * Infinera Corp. 74,000 1,134 * Alarm.com Holdings Inc. 67,300 1,087 * Everi Holdings Inc. 365,640 1,027 * Angie's List Inc. 118,800 1,009 * Take-Two Interactive Software Inc. 25,100 871 Diebold Inc. 29,700 823 * Five9 Inc. 97,800 815 * Workiva Inc. 53,700 802 *,^ Digimarc Corp. 21,375 765 * Silicon Graphics International Corp. 129,900 763 * Guidance Software Inc. 157,000 754 * ePlus Inc. 7,800 739 * Glu Mobile Inc. 302,600 669 * Callidus Software Inc. 38,000 586 *,^ Ambarella Inc. 13,925 553 * Advanced Energy Industries Inc. 19,500 548 * RingCentral Inc. Class A 18,500 404 * Quantum Corp. 338,100 161 * Xcerra Corp. 27,500 151 Materials (3.3%) RPC Group plc 3,851,370 41,374 Graphic Packaging Holding Co. 2,748,314 31,221 Minerals Technologies Inc. 721,370 29,569 Smurfit Kappa Group plc 1,325,320 28,843 KapStone Paper and Packaging Corp. 1,582,684 23,392 Methanex Corp. 855,820 22,696 Ashland Inc. 224,210 21,246 PolyOne Corp. 731,195 19,786 * WR Grace & Co. 215,780 17,552 Sealed Air Corp. 240,300 9,739 Schweitzer-Mauduit International Inc. 214,014 8,989 Quaker Chemical Corp. 111,515 8,365 Avery Dennison Corp. 133,000 8,098 Balchem Corp. 128,921 7,238 * Chemtura Corp. 240,100 6,300 Bemis Co. Inc. 118,300 5,663 * Koppers Holdings Inc. 321,500 5,443 *,^ Trinseo SA 219,900 5,231 Scotts Miracle-Gro Co. Class A 75,637 5,195 AEP Industries Inc. 53,705 4,546 Stepan Co. 81,491 3,664 Ball Corp. 45,100 3,014 Steel Dynamics Inc. 116,400 2,136 * Berry Plastics Group Inc. 68,500 2,130 * Axalta Coating Systems Ltd. 75,100 1,788 Worthington Industries Inc. 41,100 1,257 * Ryerson Holding Corp. 354,069 1,197 NewMarket Corp. 2,773 1,052 * Ferro Corp. 61,700 573 * Clearwater Paper Corp. 13,200 517 International Flavors & Fragrances Inc. 4,400 515 Kaiser Aluminum Corp. 6,500 505 * Crown Holdings Inc. 10,800 495 Other (1.2%) ^,3 Vanguard Small-Cap ETF 656,132 67,083 3 Vanguard Small-Cap Growth ETF 384,700 42,521 *,4 Pure Storage Inc. Class B Restricted 437,384 5,121 *,4 Dropbox Private Placement 378,066 4,450 * Dyax Corp CVR Exp. 12/31/2019 134,316 149 Telecommunication Services (0.8%) * Vonage Holdings Corp. 8,515,671 43,685 * SBA Communications Corp. Class A 202,295 20,084 Cogent Communications Holdings Inc. 253,907 8,483 Inteliquent Inc. 204,100 3,507 * General Communication Inc. Class A 133,700 2,423 * FairPoint Communications Inc. 99,400 1,491 * Cincinnati Bell Inc. 289,000 936 Utilities (0.7%) ITC Holdings Corp. 1,223,630 48,823 ^ 8Point3 Energy Partners LP 1,201,549 19,766 Spark Energy Inc. Class A 50,261 1,359 Ormat Technologies Inc. 15,600 552 Total Common Stocks (Cost $9,374,746) Coupon Temporary Cash Investments (5.7%) 1 Money Market Fund (5.1%) 5,6 Vanguard Market Liquidity Fund 0.441% 509,205,746 509,206 Face Maturity Amount Date ($000) Repurchase Agreement (0.4%) Deutsche Bank Securities, Inc. (Dated 1/29/16, Repurchase Value $39,401,000, collateralized by U.S. Treasury Note/Bond 3.125%, 2/15/43, with a value of $40,188,000) 0.340% 2/1/16 39,400 39,400 U.S. Government and Agency Obligations (0.2%) 7,8 Federal Home Loan Bank Discount Notes 0.285% 4/29/16 2,000 1,998 7,8 Federal Home Loan Bank Discount Notes 0.567%-0.572% 7/6/16 15,000 14,974 9 Freddie Mac Discount Notes 0.220% 3/30/16 4,000 3,999 9 Freddie Mac Discount Notes 0.220% 4/15/16 2,000 1,999 United States Treasury Note/Bond 0.375% 5/31/16 3,000 2,999 Total Temporary Cash Investments (Cost $574,565) Total Investments (101.5%) (Cost $9,949,311) Other Assets and Liabilities-Net (-1.5%) 6 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $137,200,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.4% and 4.1%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Restricted securities totaling $9,571,000, representing 0.1% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $142,237,000 of collateral received for securities on loan. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 8 Securities with a value of $9,085,000 have been segregated as initial margin for open futures contracts. 9 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to Explorer Fund procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of January 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 9,488,867 118,102 4,599 Temporary Cash Investments 509,206 65,369 — Futures Contracts—Assets 1 4,662 — — Total 10,002,735 183,471 4,599 Explorer Fund 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At January 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index March 2016 1,126 108,665 (1,255) E-mini Russell 2000 Index March 2016 550 56,727 (3,866) (5,121) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At January 31, 2016, the cost of investment securities for tax purposes was $9,951,478,000. Net unrealized appreciation of investment securities for tax purposes was $234,665,000, consisting of unrealized gains of $1,517,664,000 on securities that had risen in value since their purchase and $1,282,999,000 in unrealized losses on securities that had fallen in value since their purchase. G. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company or the issuer is another member of The Vanguard Group. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Oct. 31, 2015 from Capital Gain Jan. 31, 2016 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Cardtronics Inc. NA 2 6,799 — — — 71,067 eHealth Inc. 16,496 — 14,480 Explorer Fund H&E Equipment Services Inc. 35,355 5,869 — 509 — 25,412 Imprivata Inc. 16,426 6,139 — — — 24,317 Information Services Group Inc. 7,315 252 — — — 7,925 MarineMax Inc. 21,376 749 — — — 23,603 Vanguard Market Liquidity Fund 413,253 NA 3 NA 3 270 — 509,206 Vanguard Small-Cap ETF — 176,483 101,748 828 — 67,083 Vanguard Small-Cap Growth ETF 57,108 — 9,442 214 — 42,521 Total 567,329 1,821 — 785,614 1 Includes net realized gain (loss) on affiliated investment securities sold of ($334,000). 2 Not applicable—at October 31, 2015, the issuer was not an affiliated company of the fund. 3 Not applicable—purchases and sales are for temporary cash investment purposes. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD EXPLORER FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 17, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD EXPLORER FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 17, 2016 VANGUARD EXPLORER FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: March 17, 2016 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
